FILED
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before and
court except for the purpose of establishing                    May 17 2012, 9:42 am
the defense of res judicata, collateral
estoppel, or the law of the case.                                       CLERK
                                                                      of the supreme court,
                                                                      court of appeals and
                                                                             tax court




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

DAVID K. PAYNE                                       GREGORY F. ZOELLER
Braje, Nelson & Janes, LLP                           Attorney General of Indiana
Michigan City, Indiana
                                                     GARY R. ROM
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                                  IN THE
                        COURT OF APPEALS OF INDIANA

KENNETH KEEHN,                                       )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )        No. 46A05-1106-CR-332
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )



                          APPEAL FROM THE LAPORTE CIRCUIT COURT
                              The Honorable Thomas J. Alevizos, Judge
                                  Cause Nos. 46C01-1007-FA-345



                                               May 17, 2012

                     MEMORANDUM DECISION - NOT FOR PUBLICATION


       KIRSCH, Judge
       Following a jury trial, Kenneth Keehn appeals his conviction for dealing in a Schedule

I controlled substance,1 as a Class A felony. He raises the following two restated issues:

       I.        Whether the trial court erred when it admitted into evidence a redacted
                 version of Keehn’s custodial interview with law enforcement; and

       II.       Whether the trial court’s admonishment to the jury concerning Indiana
                 Evidence Rule 404(b) evidence was improper.

       We affirm.

                               FACTS AND PROCEDURAL HISTORY

       At approximately 3:00 p.m. on March 3, 2010, a confidential informant (“CI”) met

with officers of the LaPorte County Sheriff’s Department concerning a potential purchase of

heroin at Country Acres Apartments, which is a “government subsidized” family housing

complex. Tr. at 219-21. The CI made a phone call to Keehn to arrange the purchase.

Detective Nathan Battleday and another detective then placed video and audio recording

equipment on the CI’s clothing, drove him to a location a few blocks from Country Acres

Apartments, and provided him with buy money that had been photocopied for identification

purposes. The CI walked to the apartment complex, entered the designated building, and

encountered Keehn’s wife in a hallway. When the CI entered the apartment, Keehn asked the

CI “how many” he wanted, and the CI replied “three.” Tr. at 161, 163, 167. Keehn asked the

CI if he “wanted them to go.” Id. at 163. The CI placed the money on the table, and Keehn’s

wife counted it and handed it to Keehn, who packaged the heroin in foil and handed it to the




       1
           See Ind. Code § 35-48-4-2.
                                                   2
CI. The CI then returned to the officers’ vehicle with rolled-up foil containing what was later

determined to be .17 grams of heroin.

       On July 9, 2010, the State charged Keehn with dealing in a Schedule I controlled

substance, as a Class A felony. Executing an arrest warrant, police arrested Keehn and his

wife on July 15, 2010 and transported them to the LaPorte County Jail. The next morning at

approximately 9:40 a.m., Keehn was moved to an interview room, where he met with

Detective Brett Swanson. Detective Swanson provided Keehn with an advisement of rights

form that listed each of his Miranda rights. Before beginning any interview questions,

Detective Swanson read through the rights. Specifically, after reading each right, Detective

Swanson would wait for Keehn to initial the provision indicating his waiver of that right

before Detective Swanson proceeded on to the next provision. Detective Swanson read the

following final provision:

       I have read this statement of my rights and I understand what my rights are. I
       am willing to make a statement and answer questions. I do not want a lawyer
       at this time. I understand and know what I am doing. No promises or threats
       have been made to me and no pressure or coercion of any kind has been used
       against me.

Tr. at 238. Detective Swanson said, “If you agree to that statement, sign here for me,” to

which Keehn replied, “No I don’t. I don’t understand.” Id. Keehn inquired, “So how do I, I

just go to the next one then?” Id. Detective Swanson explained, “No, we’ll take you back

upstairs.” Id. Then, a discussion between the two occurred where Keehn expressed

confusion as to why he was being questioned and about what. Detective Swanson clarified,

“What I want to do is talk to you about the charges that you are being charged with.” Id. at
                                                  3
238-39. Keehn inquired, “Nothing else?” Id. at 239. Detective Swanson confirmed that he

only wanted to talk to Keehn about what was found in the apartment and the associated

charge of dealing, then asked Keehn, “So you want to talk to me?” and Keehn replied, “Why

not?” Id. Detective Swanson reminded Keehn that if he did not want to answer questions,

they could skip them or stop the interview. Keehn then signed the waiver form, and the

interview proceeded.

       Prior to trial, Keehn filed a motion to suppress all oral, written, taped or transcribed

statements by Keehn to law enforcement, and the court held a hearing at which time Keehn

argued he was too intoxicated during the interview to validly waive his rights. After

receiving testimony and watching a video of the interview, the trial court determined that

Keehn was lucid, coherent, and “immediate in his answers,” and it denied Keehn’s motion to

suppress. Id. at 255.

       Also prior to trial, Keehn filed a motion in limine, which alleged that Keehn’s

statement to police contained references to other crimes, either uncharged or charged in

another matter, and that the State should be precluded from admitting such evidence to show

that Keehn acted in conformity therewith as provided by Indiana Rule of Evidence 404(b).

The trial court denied the motion but agreed to consider giving an admonishment or limiting

instruction to the jury at the relevant time during trial. Id. 55, 64.

       At trial, a redacted version of Keehn’s interview with Detective Swanson was read

into evidence by live witnesses, over Keehn’s continuing objection. Thereafter, the trial

court read the following to the jury:
                                                   4
       The prior statement in the, in the instances where it refers to other crimes, or
       wrongs, evidence of other crimes, wrongs, or acts are not admissible to prove
       the character of a person in order to show action in conformity therewith.
       However, it may however be admissible for other purposes, such as proof of
       motive, intent, et cetera.

Id. at 258.

       Keehn was convicted as charged. He now appeals.

                                 DISCUSSION AND DECISION

                    I.      Admission of Keehn’s Statement to Police

       Keehn filed a motion to suppress his statement to Detective Swanson, and after the

denial of that motion, he proceeded to trial; therefore, as Keehn correctly argues in his brief,

the claim on appeal is whether the trial court abused its discretion in admitting the evidence.

Chiszar v. State, 936 N.E.2d 816, 819 (Ind. Ct. App. 2010), trans. denied (2011). An abuse

of discretion occurs if a decision is clearly against the logic and effect of the facts and

circumstances before the court. Id. In reviewing the trial court’s ultimate ruling on

admissibility, we may consider the foundational evidence from the trial as well as evidence

from the motion to suppress hearing that is not in direct conflict with the trial testimony. Id.

       At the motion to suppress hearing, Keehn’s argument was that he was intoxicated or

still under the influence of heroin at the time he gave his statement, and thus any waiver of

rights was not voluntarily made. After viewing the DVD with audio and visual of the

interview and receiving the testimony of Detective Swanson, the trial court denied his motion

to suppress, finding that Keehn was lucid and coherent and therefore able to, and did,

voluntarily waive his Miranda rights. At trial, Keehn renewed his objection to the taped
                                                   5
interview being played for the jury and lodged a continuing objection to its admission. Tr. at

227. Ultimately, a redacted version of the statement was read to the jury by witnesses during

trial.2

          On appeal, Keehn argues that it was error to admit his statement to police because

during the interview he had communicated to Detective Swanson that he did not understand

his Miranda rights and, consequently, did not knowingly waive them. The State urges us to

find that because Keehn asserted one basis for the statement’s exclusion at the hearing on the

motion to suppress and at trial, and asserts another now, he has waived the issue. Appellee’s

Br. at 11. We agree. A defendant may not argue one ground for objection at trial and then

raise new grounds on appeal. Abran v. State, 825 N.E.2d 384, 389 (Ind. Ct. App. 2005)

(claim waived where at motion to suppress hearing and at trial defendant claimed vehicle

search violated department written procedure, but on appeal claimed the inventory search

was pretextual and unlawful under the Fourth Amendment). Here, at the pre-trial motion to

suppress hearing, Keehn argued that at the time of the interview he was still under the

influence of heroin and voluntarily intoxicated, such that his waiver of his Miranda rights

was not valid. At trial, he renewed his objection to the statement, generally referring to his

motion to suppress. Tr. at 227. Although Keehn’s motion to suppress alleged a number of

arguments as to why the taped statement to police should be suppressed, at the suppression




          2
            The parties agreed to this procedure, rather than playing the DVD video recording or admitting a written
transcript, in order to limit inadmissible Evidence Rule 404(b) evidence coming before the jury.

                                                             6
hearing Keehn argued only that his waiver was not valid because he was intoxicated. Indeed,

Keehn’s counsel cross-examined Detective Swanson with questions such as how many hours

passed between arrest and interview, whether Keehn was tested for drugs, and whether

Detective Swanson perceived Keehn to be under the influence. The trial court based its

denial of Keehn’s motion on the fact that he failed to show impairment and that his statement

was involuntary. At trial, Keehn renewed his objection generally, but did not assert any other

basis making his statement involuntary, and he did not cross-examine Detective Swanson.

Accordingly, he did not raise at trial, as he does now, that he failed to understand the rights

he was waiving. On these facts, Keehn has waived his argument that he expressed a lack of

understanding to Detective Swanson and, therefore, did not validly waive his Miranda rights,

making his statement involuntary and inadmissible. Waiver notwithstanding, we address the

issue on its merits.

       Miranda requires that a person must be warned of the right to remain silent, or to

discontinue answering questions at any time, that his answers may be used against him, and

that he has the right to the presence of an attorney, either retained or appointed. Miranda v.

Arizona, 384 U.S. 436, 444 (1966). Several means of sufficiently informing an individual are

commonly employed by law enforcement, such as a two-way discussion between law

enforcement and the accused regarding the Miranda rights, an oral recitation or reading of

the rights to the accused followed by directly questioning whether the accused understands

these rights, provision of an advisement of rights form read aloud by the accused before it is

signed, or any combination of these. State v. Keller, 845 N.E.2d 154, 162 (Ind. Ct. App.
                                                  7
2006). Because there is no formal requirement for how the State must meet its burden of

advising an individual consistent with Miranda, this court examines the issue in light of the

totality of the circumstances. Id. at 161 (citing Wessling v. State, 798 N.E.2d 929, 936 (Ind.

Ct. App. 2003)). A waiver of Miranda rights occurs when the defendant, after being advised

of those rights and acknowledging that he understands them, proceeds to make a statement

without taking advantage of those rights. Ringo v. State, 736 N.E.2d 1209, 1211–12 (Ind.

2000). The admissibility of a statement is controlled by determining from the totality of the

circumstances whether it was made voluntarily and not induced by violence, threats, or other

improper influences that overcame the defendant’s free will. Treadway v. State, 924 N.E.2d

621, 635 (Ind. 2010).

       Here, in arguing on appeal that he did not make a knowing and intelligent waiver of

his Miranda rights, Keehn relies on the statement he made to Detective Swanson that

expressed a lack of understanding or some confusion. Specifically, after Keehn had read and

initialed the separate provisions, Detective Swanson read the following:

       I have read this statement of my rights and I understand what my rights are. I
       am willing to make a statement and answer questions. I do not want a lawyer
       at this time. I understand and know what I am doing. No promises or threats
       have been made to me and no pressure or coercion of any kind has been used
       against me.

Supp. State’s Ex. 2. Detective Swanson said, “If you agree to that statement, sign here for

me,” to which Keehn replied, “No I don’t. I don’t understand.” Tr. at 238. Keehn then

inquired whether he should continue “to the next one,” and Detective Swanson advised

Keehn that, no, he should not proceed and that he would “take [Keehn] back upstairs.” Id.
                                                  8
However, Keehn did not express a desire to stop the interview, but rather communicated that

he was “confused what was going on there,” to which Detective Swanson responded with

clarification to Keehn that he was going to ask Keehn questions about only the dealing

charge and the items found in the apartment, and “nothing else.” Id. at 239. Keehn then

elected to proceed, signed the form, and Detective Swanson began his questioning.

       Keehn urges us to find that these facts are akin to those found in Keller, where the

trial court suppressed Keller’s statement to police, and we affirmed his interlocutory appeal.

There, Keller was arrested and taken to police headquarters where he was interviewed by two

officers. At the beginning, one officer “slid” an advice of rights form in front of Keller, told

him to read it, and “initial each one of those that you understand.” Keller, 845 N.E.2d at 158.

The videotape showed that Keller glanced at it and signed it. One officer asked Keller if he

understood the form, “but it [was] unclear whether Keller respond[ed].” Id. at 159. Keller

briefly reviewed the form’s statements and wrote his initials beside each one. Upon

completion of the form, he was questioned and made incriminating statements.

       At the Keller suppression hearing, the trial court observed that Keller immediately

began to initial the form and did not take any time to read through the document, noting:

“There is no colloquy, whatsoever, to ensure ... that [Keller] understood his rights, first of all,

and no evidence, whatsoever, to show that the defendant voluntarily waived them.” Id. at

161. In Keller’s ensuing interlocutory appeal, we noted that “[T]he threshold questions are

whether Keller was adequately advised of his constitutional rights by [the detectives], and

whether they insured that Keller understood those rights prior to waiving them.” Id.
                                                    9
Ultimately, this court found that the facts before it were not sufficient to infer a knowing and

intelligent waiver by Keller. Id. at 164.

       We find the facts of Keller distinguishable from those before us. In contrast to Keller,

where the officer did not orally advise the defendant of each right contained on the form,

Detective Swanson read individually each Miranda right to Keehn, waited for him to initial

the provision, and then moved on to reading the next right to him. Detective Swanson did

not proceed until Keehn had initialed the provision, thereby signaling his understanding of

that right. We find that the context and placement of Keehn’s “I don’t understand” remark

reflected confusion about why he was being questioned and about what, as opposed to

indicating a lack of understanding of his Miranda rights. Furthermore, after Keehn signed

the form, Detective Swanson verbally reiterated that the questioning could be stopped at any

time if Keehn chose to do that. We find that, here, the State carried its burden to demonstrate

that Keehn was fully advised of his rights and voluntarily waived them. The trial court did

not abuse its discretion by admitting Keehn’s statement at trial.

                      II. Indiana Evidence Rule 404(b) Admonishment

       Keehn opposed the admission of his statement to police into evidence – not only for

the reasons discussed above concerning the voluntariness of his Miranda waiver – but also

because the statement to police contained references to uncharged bad acts occurring prior to

March 3, 2010, the date when the CI purchased heroin from Keehn at the apartment. To that

end, Keehn filed a motion in limine. The trial court denied the motion, intending to allow at

least a redacted version of the statement into evidence, but it agreed to consider giving a
                                                  10
limiting instruction or admonishment3 to the jury at the relevant time during trial. Tr. 55, 64.

When during trial it became clear that the trial court was going to permit the State to read a

redacted version of the taped transcript into evidence, Keehn posed his continuing objection

as advanced in his motion in limine. Id. at 232.

        After the redacted transcript was read into evidence, the trial court, read the following

to the jury:

        The prior statement in the, in the instances where it refers to other crimes, or
        wrongs, evidence of other crimes, wrongs, or acts are not admissible to prove
        the character of a person in order to show action in conformity therewith.
        However, it may however be admissible for other purposes, such as proof of
        motive, intent, et cetera.

Id. at 258.

        On appeal, Keehn asserts that the admonishment was insufficient to have cured the

prejudicial impact of the prior bad act evidence. However, Keehn did not object to the trial

court’s admonishment, assert any challenge to its adequacy, or move for a mistrial.

Therefore, he has failed to preserve the issue on appeal. Cooper v. State, 854 N.E.2d 831,

835 (Ind. 2006) (party not satisfied with admonishment after alleged improper argument

should move for mistrial and failure to do so results in waiver); Hall v. State, 634 N.E.2d

837, 841 (Ind. Ct. App. 1994) (defendant acquiesced in overnight jury separation when he

indicated satisfaction with trial court’s admonishment to jury). Regardless of Keehn’s failure




        3
            Indiana Evidence Rule 105 provides: When evidence which is admissible as to one party or for one
purpose but not admissible as to another party or for another purpose is admitted, the court, upon request, shall
restrict the evidence to its proper scope and admonish the jury accordingly.
                                                           11
to preserve the issue, we discern no error.

       Indiana Evidence Rule 404(b) provides:

       Evidence of other crimes, wrongs, or acts is not admissible to prove the
       character of a person in order to show action in conformity therewith. It may,
       however, be admissible for other purposes, such as proof of motive, intent,
       preparation, plan, knowledge, identity, or absence of mistake or accident,
       provided that upon request by the accused, the prosecution in a criminal case
       shall provide reasonable notice in advance of trial, or during trial if the court
       excuses pre-trial notice on good cause shown, of the general nature of any such
       evidence it intends to introduce at trial.

Keehn’s argument appears to be that the trial court’s admonishment was not an accurate

statement because it gave the jury “more latitude and discretion than that which is provided

in Rule 404(b).” Appellant’s Br. at 11. He argues that because the admonishment uses the

words “et cetera,” it was essentially an invitation for the jury to use the evidence “as proof of

almost anything it saw fit.” Id. We are not persuaded.

       First, the trial court’s admonishment expressly stated that any prior bad acts that might

have been mentioned in the police interview could not be used to prove that Keehn acted in

conformity therewith and committed the current offense on the date in question. Second,

Rule 404(b) states that while prior bad acts may not be used to show propensity to commit

the crime charged, they may be allowed for other purposes, such as proof of motive, intent,

and plan. By its language, Rule 404(b) provides a non-exclusive list of permissible purposes.

Dickens v. State, 754 N.E.2d 1, 4 (Ind. 2001) (Rule’s list is illustrative only). The trial

court’s use of “et cetera” does not run afoul of Rule 404(b) parameters.




                                                  12
       Our review of the record before us reveals that, upon the denial of Keehn’s motion in

limine, the trial court offered to read a limiting instruction to the jury at the appropriate time

during the evidence. Tr. at 55-56, 64. During trial, the trial court asked defense counsel

about the desired wording of the limiting admonishment, requesting Keehn’s counsel to

provide it to the court. Id. at 233-34. The record before us suggests that the trial court read

verbatim that which Keehn’s counsel provided. Id. at 258. No objection was made, and the

admonishment was in line with Evidence Rule 404(b). Accordingly, we find no trial court

error in the admonishment that was read to the jury following the admission into evidence of

Keehn’s redacted statement to Detective Swanson.

       Affirmed.


BARNES, J., and BRADFORD, J., concur.




                                                   13